 Case 17-11389       Doc 208    Filed 05/12/20 Entered 05/12/20 17:00:24         Desc Main
                                 Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

In re:

NATALIE LEONIE WEDDERBURN,                        Chapter 13
                                                  Case No. 17-11389-MSH
               Debtor.

                                        STIPULATION

         NOW COME the parties, U.S. Bank Trust, N.A. as trustee of the SCIG Series III

Trust, by its servicer, BSI Financial Services, and the Debtor, through their respective

undersigned counsel, and request that this Honorable Court enter the following

stipulation as an order of the Court.

                          STATEMENT OF MATERIAL FACTS

         1.    Natalie Leonie Wedderburn (the “Debtor”) is an individual who asserts an

ownership interest in the real property known as and numbered 6 Beechwood Street,

Dorchester, Massachusetts 02121 (the “Property”).

         2.    U.S. Bank Trust, N.A. as trustee of the SCIG Series III Trust, by its servicer,

BSI Financial Services (“U.S. Bank Trust”) has a principal place of business located at

7114 E. Stetson Drive, Suite 250, Scottsdale, Arizona.

         3.    On February 1, 2008, the Debtor and non-filing codebtor Joan Pennant

executed and delivered to Guaranteed Rate, Inc. (the “Lender”) a note in the original

amount of $414,000.00 (the “Note”). Simultaneously therewith, as security for the

obligations under the Note, the Debtor and Codebtor executed and delivered to the

Lender a mortgage (the “Mortgage”) on the Property.
 Case 17-11389       Doc 208     Filed 05/12/20 Entered 05/12/20 17:00:24       Desc Main
                                  Document     Page 2 of 6



       4.       U.S. Bank Trust is the assignee of the Mortgage.

       5.       The Mortgage was subsequently modified by a Loan Adjustment

Agreement dated May 31, 2014 (the “Modification Agreement”).

                                      The Bankruptcy

       6.       On or about 04/18/17, the Debtor filed a Chapter 13 petition, commencing

the above-captioned case.

       7.       On March 16, 2018, the Court confirmed the Debtor’s Amended Chapter

13 plan (the “Plan”) which provides for the cure of prepetition arrears and maintenance

of ongoing post-petition payments owed pursuant to the Note and Mortgage. On

September 12, 2019 the Court entered an amended confirmation order. Doc. No. 65.

       8.       On February 20, 2020, U.S. Bank Trust notified counsel for the Debtor of

its intention to file a Motion for Relief from the Automatic Stay (the “Motion for Relief”)

due to the Debtor’s failure to maintain post-petition mortgage payments pursuant to

the terms of the Note, Mortgage, and proposed Chapter 13 Plan.

       9.       On March 26, 2020, U.S. Bank Trust filed its motion for relief from stay

regarding the Note, Mortgage and Property, alleging post-petition arrears owed as the

grounds for relief from stay (the “Motion for Relief”). Doc. No. 199.

       10.      On April 9, 2020, the Debtor filed an opposition to the Motion for Relief.

Doc. No. 200.



       WHEREAS, the parties hereto desire to resolve all differences between them, the

parties STIPULATE and AGREE as follows:


                                              2
    Case 17-11389        Doc 208       Filed 05/12/20 Entered 05/12/20 17:00:24                    Desc Main
                                        Document     Page 3 of 6



        A. The Debtor acknowledges and agrees that the monthly payment amount
           under the Note and Mortgage as of May 1, 2020 was $2,320.81. The Debtor
           also acknowledges and agrees that she is currently delinquent on her post-
           petition payments under the Note and Mortgage and, therefore, there exists
           good cause to grant U.S. Bank Trust relief from the automatic stay regarding
           the Property.

        B. The Debtor acknowledges and agrees that the post-petition arrears, including
           the March 1, 2020 payment, total $44,293.10 (the “Post-Petition Arrears”),
           comprised of the following:

                 1. $21,084.00 in monthly mortgage payments for June 1, 2018 through
                    May 1, 2019 (12 x $1,757.00); and

                 2. $23,208.10 for the monthly mortgage payments for June 1, 2019
                    through March 1, 2020 (10 x $2,320.81); and

                 3. $1,031.00 that U.S. Bank Trust has incurred in legal fees and costs in
                    filing and prosecuting the Motion for Relief; less

                 4. $1,030.00 that U.S. Bank Trust is holding as a post-petition credit.

        C. The parties agree to the following:

                 1. The Debtor shall pay the regular monthly mortgage payments on the
                    Property as they become due, beginning with the April 1, 2020
                    payment1; and

                 2. In addition to the regular monthly mortgage payments on the
                    Property, the Debtor shall either:

                          a. Make the following payments in certified funds to U.S. Bank
                             Trust that will be applied to the Post-Petition Arrears:
                                 i. $44,293.10 on or before August 4, 2020;
                                                      OR
                          b. File with this Court a motion to sell the Property on or before
                             August 4, 20202 which provides for payment in full of the total


1
  The Debtor paid $2,325.00 on or about April 22, 2020 that has been applied to the April 1, 2020 payment with
$4.19 held in suspense.
2
  The Debtor previously filed a motion to employ Curtis Howe as broker which was granted in an order of this court
dated June 24, 2019 (Doc. No. 124).



                                                        3
 Case 17-11389     Doc 208    Filed 05/12/20 Entered 05/12/20 17:00:24     Desc Main
                               Document     Page 4 of 6



                       debt owed by the Debtor to U.S. Bank Trust and provides a date
                       certain for a real estate closing on the Property.

             3. Should the Debtor fail to make the payments in the amounts and by
                the deadlines described in Paragraph C(1) or fail to either make the
                payments in the amounts by the deadlines described in C(2)(a) or file
                the motions by the deadlines described in Paragraph C(2)(b) above
                during the time period ending August 4, 2020, then U.S. Bank Trust (or
                its successors-in-interest, if any) may file an Affidavit of
                Noncompliance (the “Affidavit”) that will request, among other
                things, that this Court grant U.S. Bank Trust relief from the automatic
                stay and, upon Court approval of the Affidavit and the granting of
                relief from stay, U.S. Bank Trust may pursue its rights and remedies
                pursuant to the Note and Mortgage without further hearing, including
                but not limited to pursuing its right to foreclose the Mortgage and to
                pursue summary process proceedings.

Upon Debtor’s failure to make either a regular monthly payment under paragraph C(1)
or either make the payments under paragraph C(2)(a) or file the motions described in
paragraphs C(2)(b), U.S. Bank Trust or its attorney shall give written notice to the
debtors and their counsel, of such failure to make timely payments pursuant to the
stipulation and further advise that failure to make said payments within Ten Days after
the date of such notice shall constitute a default under this stipulation.

             4. IF THE DEBTOR FAILS TO MAKE THE PAYMENTS IN THE
                AMOUNTS AND BY THE DEADLIENS DESCRIBED IN
                PARAGRAPH C(1) OR C(2) OF THIS STIPULATION, U.S. BANK
                TRUST (OR ITS SUCCESSORS-IN-INTEREST, IF ANY) MAY FILE
                AFTER TEN (10) DAYS WRITTEN NOTICE OF DEFAULT TO THE
                DEBTOR AND THE DEBTOR’S ATTORNEY, BY FIRST CLASS
                POSTAGE PREPAID, AN AFFIDAVIT OF NONCOMPLIANCE
                (THE “AFFIDAVIT”) THAT WILL REQUEST, AMONG OTHER
                THINGS, THAT THIS COURT GRANT U.S. BANK TRUST RELIEF
                FROM THE AUTOMATIC STAY AND, UPON COURT APPROVAL
                OF THE AFFIDAVIT AND THE GRANTING OF RELIEF FROM
                STAY, U.S. BANK TRUST MAY PURSUE ITS RIGHTS AND
                REMEDIES PURSUANT TO THE NOTE AND MORTGAGE
                WITHOUT FURTHER HEARING, INCLUDING BUT NOT
                LIMITED TO PURSUING ITS RIGHT TO FORECLOSE THE
                MORTGAGE AND TO PURSUE SUMMARY PROCESS
                PROCEEDINGS.

                 THE DEBTOR HAS THE RIGHT TO OBJECT TO THE AFFIDAVIT
                 OF NON-COMPLIANCE ONLY ON THE BASIS THAT THE


                                           4
 Case 17-11389       Doc 208      Filed 05/12/20 Entered 05/12/20 17:00:24        Desc Main
                                   Document     Page 5 of 6



                    PAYMENTS WERE MADE TIMELY UNDER THE STIPULATION.
                    ALL REASONABLE COSTS ASSOCIATED WITH THE
                    PREPARATION OF THE NOTICE OF DEFAULT AND THE FILING
                    OF THE AFFIDAVIT OF NON-COMPLIANCE WILL BE
                    CHARGED TO THE DEBTOR’S MORTGAGE ACCOUNT.

               5. The Debtor further acknowledges that, in the event of a default under
                  the terms of this stipulation, U.S. Bank Trust will file the Motion for
                  Relief along with the Affidavit, and that doing so will incur additional
                  legal fees for which the Debtor will be responsible and which will be
                  added to the total post-petition cure amount that the Debtor must pay
                  to avoid entry of an Order granting relief from the automatic stay.

               6. All payments shall be made to the payment address provided on the
                  Claims Register, and will clearly state the loan number on the
                  payment.

       D. By entering into this Stipulation, U.S. Bank Trust in no way waives or forfeits
          its rights to collect any pre-petition or post-petition arrears under applicable
          law, and in no way alters the terms, conditions, or its rights under the Note
          and Mortgage.


U.S. Bank Trust, N.A. as trustee of the SCIG         Natalie Leonie Wedderburn,
Series III Trust, as serviced by BSI Financial
Services,

By its attorneys,                                    By her attorney,

DEMERLE HOEGER LLP,

/s/ Derek A. Castello                                /s/ Melissa Conner
Richard C. Demerle, Esq. (BBO#652242)                Melissa Conner, Esq. (BBO#676014)
Derek A. Castello, Esq. (BBO#690007)                 P.O. Box 290631
10 City Square, 4th Floor                            Charlestown, MA 02129
Boston, MA 02129                                     (252) 916-2000
(617) 337-4444                                       melissa@connerlawoffices.com
bankruptcy@dhnewengland.com




DATE: May 12, 2020




                                                 5
 Case 17-11389    Doc 208    Filed 05/12/20 Entered 05/12/20 17:00:24      Desc Main
                              Document     Page 6 of 6



                      MLBR APPENDIX 8 REPRESENTATION

       Pursuant to MLBR Appendix 8, Rule 8, Derek A. Castello, Esq. of the law firm of
Demerle Hoeger LLP, hereby represents that he has authority to consent on behalf of
other parties who are purported signatories to the above document – specifically, the
consent of Melissa Conner, counsel to debtor Natalie Leonie Wedderburn.

                                           /s/ Derek A. Castello
                                           Derek A. Castello, Esq.




                                          6
